State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     107103
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

OMAR RICH,
                    Appellant.
________________________________


Calendar Date:   April 27, 2016

Before:   Peters, P.J., Lahtinen, Garry, Clark and Mulvey, JJ.

                             __________


     Salvatore Adamo, Albany, for appellant.

      Kathleen B. Hogan, District Attorney, Lake George (Emilee
B. Davenport of counsel), for respondent.

                             __________


Garry, J.

      Appeal from a judgment of the County Court of Warren County
(Hall Jr., J.), rendered July 30, 2014, convicting defendant upon
his plea of guilty of the crimes of criminal possession of a
controlled substance in the third degree and criminal possession
of a controlled substance in the seventh degree.

      Defendant pleaded guilty as charged to criminal possession
of a controlled substance in the third degree and criminal
possession of a controlled substance in the seventh degree.
County Court thereafter sentenced him to eight years in prison,
to be followed by 1½ years of postrelease supervision, with the
sentence to run concurrently to a sentence he was currently
serving. Defendant appeals, and we affirm.
                              -2-                107103

      Initially, defendant's contention that his plea was not
knowing, voluntary and intelligent and that he was denied the
effective assistance of counsel were not preserved for our review
by an appropriate postallocution motion (see People v Trombley,
115 AD3d 1114, 1114 [2014], lv denied 23 NY3d 1068 [2014]). As
to the plea, we note that the narrow exception to the
preservation requirement was triggered by defendant's initial
denial during the plea colloquy that he had the intent to sell
the narcotics, thus negating an element of criminal possession of
a controlled substance in the third degree (see Penal Law
§ 220.16 [1]), and triggering a duty on the part of County Court
to conduct further inquiry (see People v Lopez, 71 NY2d 662, 666
[2013]; People v Peterson, 124 AD3d 993, 994 [2015]; People v
Morehouse, 109 AD3d 1022, 1022 [2013]). However, the record
reveals that the court did then conduct sufficient further
inquiry of defendant to confirm that he understood the nature of
the charge and ensure the validity of the plea, and defendant
thereafter admitted to having the requisite intent to sell.
"[A]s defendant failed to express any dissatisfaction with the
court's remedial action in this regard, defendant has waived any
further challenge to his allocution" (People v English, 100 AD3d
1147, 1148 [2012]; see People v Karolys, 85 AD3d 1213 [2011], lv
denied 17 NY3d 818 [2011]). Accordingly, we find that the plea
was knowing, voluntary and intelligent (see People v Lopez, 71
NY2d at 667-668; People v Howard, 119 AD3d 1090, 1090 [2014], lv
denied 24 NY3d 961 [2014]).

      Finally, as to defendant's claim that the sentence is harsh
and excessive, the record reveals no abuse of discretion or
extraordinary circumstances warranting a reduction of the
sentence (see People v Harold, 123 AD3d 1237, 1238 [2014]; People
v Terry, 122 AD3d 955, 956 [2014]).

     Peters, P.J., Lahtinen, Clark and Mulvey, JJ., concur.
                        -3-                  107103

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court